DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the two opposing holes in opposing side walls of the extension of the oscillating arm, two opposing projections in the channel, the rod extension of the oscillating arm comprising two opposing protrusions cooperating with two opposing holes in in lateral side walls of the channel, the first part positioned within the second part, the second part being U-shaped, the first part comprising cylindrical protuberances and the second part including cylindrical holes must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: second retention features in claim 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



s 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	In claim 1, lines 1-2, use of the language “type” after flat blade appears indefinite.  It is not clear exactly what structure would be deemed of a type constituting a flat blade.  In line 12 (and throughout the dependent claims), use of “rod-like” appears indefinite.  It is not clear exactly what structure is “like” a rod.  In lines 19-21, comparing deactivating forces appears vague and indefinite.  The application of forces to the first and second retention features has not been particularly set forth in a manner that any meaningful comparison can be achieved in the claims.  Particularly, since the second retention means is deactivated by mere free pivoting of the second part relative to the first part about the pivot axis, it is not particularly clear where or how this force is applied and how such compares to the force of deactivating the first retention features.
	In claim 10, line 2, there is no antecedent basis for “the second retention means”.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9-13, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Friscioni (US patent application publication 2015/0217729).
The publication to Friscioni discloses the invention as is claimed.  Friscioni discloses a wiper device (1, fig. 1) of a flat blade type, at least as far as defined, for engaging a windscreen (col. 1, lines 5-10).  The device includes an elongated carrier element in the form of longitudinal strips (4) disposed in grooves (3) in an elongated wipe blade (2) of flexible material.  The wiper device comprises a connecting device (6) for an oscillating arm (7).  The oscillating arm can be pivotally connected to the connecting device about a pivot axis defined by protrusion/hole features (11, 12) provided between first part (8) and second part (9) of the connecting device.  The second part (9) comprises a channel (not numbered but clearly shown in fig. 5) that receives an extension end of the oscillating arm (7) therein.  The wiper device is provided with first and second retention features for retaining the oscillating arm within the second part of the connecting device.  The first retention features are formed by an associated protrusion (13, fig. 5), on an inner wall of the channel via part (18), and hole (14), on the extension end of the arm, features for snappingly interconnecting the extension end and the second part in the same manner as applicant.  Such first retention feature is activated by release button (16).  The second retention features comprise a protrusion (20) on the first part engaging with a notch (22) on the extension rod.
	With respect to claim 1, as Friscioni discloses all of the structure claimed, it appears a force to deactivate the first retention features would be smaller than a force to deactivate the second retention features in the same manner as applicant’s, at least as far as defined.  Applicant has defined no particular structure to differentiate from Friscioni.  The application of force at best relates to the intended manner of operation of the wiper device.  It is noted that Applicant has set forth no particular manner such forces are determined.  As the particular application of force to deactivate either the first or second retention features has not been particularly set forth, one could apply a high force in some indirect manner to deactivate the second retention feature that is greater than the force to deactivate the first retention feature.

	With respect to claim 3, note hole (14, fig. 1) in the oscillating rod (7) cooperating with protrusion (13) in the channel.
	With respect to claim 9, the protrusion (13) of the channel is provide on a lever (18).
	With respect to claims 10-13, the second retention features are formed by at least one protrusion (20) provided on the first part and extending upwardly therefrom to engage with a correspondingly shaped hole (22) in a longitudinal side of the rod extension of the oscillating arm (7, fig. 1) in a wiping position but not a service position, as set forth above with respect to claim 2.
	With respect to claims 16 and 17, the second part is positioned at least substantially within the first part (fig. 3) which is substantially U-shaped (fig. 1).  The second part includes outwardly extending cylindrical protuberances (11) that are received into cylindrical holes (12) in the first part.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Friscioni (US patent application publication 2015/0217729).
The publication to Friscioni discloses all of the above recited subject matter with the exception of the arm having two holes on side walls for receiving two protrusion of the channel on side walls thereof, the first part positioned within the second part where the second part is U-shaped and has holes receiving protuberances of the first part.
	With respect to claim 4, while Friscioni discloses a single protuberance in the channel engaging a single hole in the arm, to multiply such that there are two holes in the arm and two protuberance in the channel does not appear inventive.  Mere duplication of retention parts is a well-known expedient to provide improved retention.  Such would enable maintaining retention in the event of breakage of one of the protuberances.  It would have been obvious to one of skill in the art before the filing date of the claimed invention to increase the number of protuberance and matching holes to provide enhanced retention of the arm within the second part as a mere duplication of parts for a multiplied effect.
	With respect to claim 5, while Friscioni discloses the single protuberance and hole arrangement in the center of the channel and arm, to shift the location of such when providing multiple protuberances and holes, as set forth above, does not appear inventive.  There appears no invention in shifting the location of the protuberances and holes as the operation of the device is not thereby modified.  It would have been obvious to one of skill in the art before the filing date of the claimed invention to shift the location of the protuberances and holes in a two protuberance and hole arrangement as desired, including as claimed, as a mere choice of design, lacking any criticality of such arrangement.



.	

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Friscioni (US patent application publication 2015/0217729) in view of Waterman et al (US patent 4,094,039).
	The publication to Friscioni discloses all of the above recited subject matter with the exception of the arm having the protrusion engaging with a hole in channel.
	The publication to Waterman discloses a wiper device wherein the wiper arm (16, fig. 2) includes a protrusion (62) thereon that engages with a hole (74) in a channel (34) of a second connecting part (10) which is pivotally engaged with a first connecting part (12) via protuberances (26) engaging with holes (30).
	It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the arm of Friscioni with a protuberance that engages with a hole in the channel of the second part, as clearly suggested by Waterman, to eliminate the need to press a release button.






With respect to claim 8, while Waterman discloses the single protuberance and hole arrangement in the center of the arm and channel, to shift the location of such when providing multiple protuberances and holes, as set forth above, does not appear inventive.  There appears no invention in shifting the location of the protuberances and holes as the operation of the device is not thereby modified.  It would have been obvious to one of skill in the art before the filing date of the claimed invention to shift the location of the protuberances and holes in a two protuberance and hole arrangement as desired, including as claimed, as a mere choice of design, lacking any criticality of such arrangement.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274.  The examiner can normally be reached on 7:00am-3:00pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        




GKG
07 May 2021